1/8/2021         Case 2:17-cv-10721-JTM-JVM                Document
                           Cardell Hayes' appeal in Will Smith               327-15
                                                               killing seeks probe of fake Filed   01/12/21
                                                                                           'DA's subpoena'        Page| nola.com
                                                                                                           | Crime/Police 1 of 3


    https://www.nola.com/news/crime_police/article_9adaae8c-a678-5e46-8f25-486e159af058.html



    Cardell Hayes' appeal in Will Smith
    killing seeks probe of fake 'DA's
    subpoena'
    Ken Daley
    PUBLISHED JUL 24, 2017 AT 10:45 PM | UPDATED JUL 22, 2019 AT 12:48 PM



                           Cardell Hayes' bid for a new trial over the killing
                           of former Saints star Will Smith will include
                           seeking an appellate court's review of a fake
                           subpoena used in the case by District Attorney
                           Leon Cannizzaro's of ce, according to a new
                           court ling by his appeals attorney.

                           Among a list of 13 items that attorney Paul
                           Barker wants sent to the Louisiana 4th Circuit
                           Court of Appeal by Criminal District Judge
                           Camille Buras' court is a copy of the so-called
                           "DA's subpoena" sent to Hayes' girlfriend,
                           Tiffany Lacroix. Barker also wants the
                           transcript of a pretrial hearing that addressed
                           the subpoena. That hearing was held last Nov.
                           30, ve days before Hayes' highly publicized
                           weeklong trial began.


                                                                                                                                   13
https://www.nola.com/news/crime_police/article_9adaae8c-a678-5e46-8f25-486e159af058.html                                            1/3
1/8/2021         Case 2:17-cv-10721-JTM-JVM                Document
                           Cardell Hayes' appeal in Will Smith               327-15
                                                               killing seeks probe of fake Filed   01/12/21
                                                                                           'DA's subpoena'        Page| nola.com
                                                                                                           | Crime/Police 2 of 3

                           A hearing on Barker's requests is scheduled for
                           Friday (July 28) in Buras' courtroom.

                           Barker's motion, led July 17 in Buras' court,
                           seeks a voluminous number of transcripts and
                           documents he wants lodged with the appellate
                           court in order to contest Hayes' conviction and
                           25-year prison sentence. Hayes, a 29-year-old
                           tow truck operator from New Orleans East, was
                           found guilty last Dec. 11 of manslaughter and
                           attempted manslaughter for his double
                           shooting of Will and Racquel Smith after a
                           Lower Garden District traf c dispute on April 9,
                           2016.

                           Barker did not return messages seeking
                           comment on the new ling. A trial transcript
                           already has been obtained, but among the other
                           items Barker wants Buras' staff to provide to
                           the 4th Circuit are:

                                   A transcript of the entire jury selection;

                           The use of bogus "subpoenas" issued by the
                           district attorney's of ce without the weight of a
                           judge's signature rst came to light in an April
                           26 story by The Lens. The report said Lacroix
                           last November received the notice ordering her
                           to meet with a prosecutor regarding the Hayes
https://www.nola.com/news/crime_police/article_9adaae8c-a678-5e46-8f25-486e159af058.html                                           2/3
1/8/2021         Case 2:17-cv-10721-JTM-JVM                Document
                           Cardell Hayes' appeal in Will Smith               327-15
                                                               killing seeks probe of fake Filed   01/12/21
                                                                                           'DA's subpoena'        Page| nola.com
                                                                                                           | Crime/Police 3 of 3

                           case. The document had "SUBPOENA" printed
                           at the top, and a bold-faced warning that "A ne
                           and imprisonment may be imposed for failure
                           to obey this notice." But the document was not
                           signed by a judge nor issued by the clerk of
                           court, and so carried no legal authority.

                           The DA's of ce said it has stopped the use of
                           the controversial documents.

                           The ACLU of Louisiana has sued in Orleans
                           Parish Civil Court to discover the names and
                           bar numbers of any prosecutors who used the
                           fake subpoenas, and Judge Nakisha Ervin-Knott
                           gave Cannizzaro's of ce until July 31 to reveal
                           usage of the documents in cases accepted for
                           prosecution in 2017. The judge granted an
                           additional 60 days to produce similar records
                           from the previous four years.

                           Cannizzaro's of ce has appealed Ervin-Knott's
                           ruling to the 4th Circuit Court.




https://www.nola.com/news/crime_police/article_9adaae8c-a678-5e46-8f25-486e159af058.html                                           3/3
